Exhibit 10.2
 
 
 
The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission
(TD72-8-10) (Mandatory 1-11)



IF THIS FORM IS USED IN A CONSUMER CREDIT TRANSACTION, CONSULT LEGAL COUNSEL.
THIS IS A LEGAL INSTRUMENT.  IF NOT UNDERSTOOD, LEGAL, TAX OR OTHER COUNSEL
SHOULD BE CONSULTED BEFORE SIGNING.




DEED OF TRUST
(Due on Transfer - Strict)


THIS DEED OF TRUST is made this 15th day of September 2014, between JDone
LLC (Borrower), whose address is __________________________ ;
and the Public Trustee of the County in which the Property (see § 1) is situated
(Trustee); for the benefit of
[Thomas S.
Yang]                                                                                                                         
(Lender), whose address is
2700 Youngfield St #280, Lakewood, CO
80215                                                                                                                                          
Borrower and Lender covenant and agree as follows:
1.      Property in Trust.  Borrower, in consideration of the indebtedness
herein recited and the trust herein created, hereby grants and conveys to
Trustee in trust, with power of sale, the following described property located
in the City and County of [Denver], State of [Colorado]:


Lot 9, 10 and 11, Block 7, Ramona,
City and County of Denver, State of Colorado.
 



known as No. 4420-4440 Garfield Street,                          
Denver,                                CO               
80216-6519                                                                    
(Property Address),
Street
Address                                           City                                State                      Zip
together with all its appurtenances (Property).
2.      Note; Other Obligations Secured.  This Deed of Trust is given to secure
to Lender:
2.1.                                                                                                                          the
repayment of the indebtedness evidenced by Borrower’s note (Note) dated
September 18, 2014, in the principal sum of  Eight Hundred and Forty Thousand
Dollars and 00/100 Dollars (U.S. $840,000.00), with interest on the unpaid
principal balance from November 1, 2014, until paid, starting at the rate of  7%
percent per annum, with principal and interest payable at [2700 Youngfield St
#280, Lakewood, CO 80215] or such other place as Lender may designate, in 24
payments of  Five thousand nine hundred thirty six and 95/100 Dollars (U.S.
$5935.95) due on the 1st day of each month beginning November 1st 2014; such
payments to continue until the entire indebtedness evidenced by said Note is
fully paid; however, if not sooner paid, the entire principal amount outstanding
and accrued interest thereon, shall be due and payable on October 31st 2019 and
Borrower is to pay to Lender a late charge of 8% of any payment not received by
Lender within 12 days after payment is due; and Borrower has the right to prepay
the principal amount outstanding under said Note, in whole or in part, at any
time without penalty except  None.
2.2.                                                                                                                          the
payment of all other sums, with interest thereon at 7% per annum, disbursed by
Lender in accordance with this Deed of Trust to protect the security of this
Deed of Trust; and
2.3.                                                                                                                          the
performance of the covenants and agreements of Borrower herein contained.
2.4 Adjustable Interest Rate
 First and second year interest rate at 7% with 25 year amortization monthly
payment at $5935.95
 Third and forth year interest rate at 8% with 25 year amortization monthly
payment at $6453.71
 Fifth year interest rate at 9% with 25 year amortization monthly payment at
$6958.35
3.      Title.  Borrower covenants that Borrower owns and has the right to grant
and convey the Property, and warrants title to the same, subject to general real
estate taxes for the current year, easements of record or in existence, and
recorded declarations, restrictions, reservations and covenants, if any, as of
this date; and subject to None.
 
 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  1 of 6

--------------------------------------------------------------------------------

 
 
 
 
4.      Payment of Principal and Interest.  Borrower shall promptly pay when due
the principal of and interest on the indebtedness evidenced by the Note, and
late charges as provided in the Note and shall perform all of Borrower’s other
covenants contained in the Note.
5.      Application of Payments.  All payments received by Lender under the
terms hereof shall be applied by Lender first in payment of amounts due pursuant
to § 23 (Escrow Funds for Taxes and Insurance), then to amounts disbursed by
Lender pursuant to § 9 (Protection of Lender’s Security), and the balance in
accordance with the terms and conditions of the Note.
6.           Prior Mortgages and Deeds of Trust; Charges; Liens.  Borrower shall
perform all of Borrower’s obligations under any prior deed of trust and any
other prior liens.  Borrower shall pay all taxes, assessments and other charges,
fines and impositions attributable to the Property which may have or attain a
priority over this Deed of Trust, and leasehold payments or ground rents, if
any, in the manner set out in § 23 (Escrow Funds for Taxes and Insurance) or, if
not required to be paid in such manner, by Borrower making payment when due,
directly to the payee thereof.  Despite the foregoing, Borrower shall not be
required to make payments otherwise required by this section if Borrower, after
notice to Lender, shall in good faith contest such obligation by, or defend
enforcement of such obligation in, legal proceedings which operate to prevent
the enforcement of the obligation or forfeiture of the Property or any part
thereof, only upon Borrower making all such contested payments and other
payments as ordered by the court to the registry of the court in which such
proceedings are filed.
7.           Property Insurance.  Borrower shall keep the improvements now
existing or hereafter erected on the Property insured against loss by fire or
hazards included within the term “extended coverage” in an amount at least equal
to the lesser of (a) the insurable value of the Property or (b) an amount
sufficient to pay the sums secured by this Deed of Trust as well as any prior
encumbrances on the Property.  All of the foregoing shall be known as “Property
Insurance”.
The insurance carrier providing the insurance shall be qualified to write
Property Insurance in Colorado and shall be chosen by Borrower subject to
Lender’s right to reject the chosen carrier for reasonable cause.  All insurance
policies and renewals thereof shall include a standard mortgage clause in favor
of Lender, and shall provide that the insurance carrier shall notify Lender at
least ten (10) days before cancellation, termination or any material change of
coverage.  Insurance policies shall be furnished to Lender at or before
closing.  Lender shall have the right to hold the policies and renewals thereof.
In the event of loss, Borrower shall give prompt notice to the insurance carrier
and Lender.  Lender may make proof of loss if not made promptly by Borrower.
Insurance proceeds shall be applied to restoration or repair of the Property
damaged, provided such restoration or repair is economically feasible and the
security of this Deed of Trust is not thereby impaired.  If such restoration or
repair is not economically feasible or if the security of this Deed of Trust
would be impaired, the insurance proceeds shall be applied to the sums secured
by this Deed of Trust, with the excess, if any, paid to Borrower.  If the
Property is abandoned by Borrower, or if Borrower fails to respond to Lender
within 30 days from the date notice is given in accordance with § 16 (Notice) by
Lender to Borrower that the insurance carrier offers to settle a claim for
insurance benefits, Lender is authorized to collect and apply the insurance
proceeds, at Lender’s option, either to restoration or repair of the Property or
to the sums secured by this Deed of Trust.
Any such application of proceeds to principal shall not extend or postpone the
due date of the installments referred to in §§ 4 (Payment of Principal and
Interest) and 23 (Escrow Funds for Taxes and Insurance) or change the amount of
such installments.  Notwithstanding anything herein to the contrary, if under §
18 (Acceleration; Foreclosure; Other Remedies) the Property is acquired by
Lender, all right, title and interest of Borrower in and to any insurance
policies and in and to the proceeds thereof resulting from damage to the
Property prior to the sale or acquisition shall pass to Lender to the extent of
the sums secured by this Deed of Trust immediately prior to such sale or
acquisition.
All of the rights of Borrower and Lender hereunder with respect to insurance
carriers, insurance policies and insurance proceeds are subject to the rights of
any holder of a prior deed of trust with respect to said insurance carriers,
policies and proceeds.
8.           Preservation and Maintenance of Property.  Borrower shall keep the
Property in good repair and shall not commit waste or permit impairment or
deterioration of the Property and shall comply with the provisions of any lease
if this Deed of Trust is on a leasehold.  Borrower shall perform all of
Borrower’s obligations under any declarations, covenants, by-laws, rules, or
other documents governing the use, ownership or occupancy of the Property.
9.           Protection of Lender’s Security.  Except when Borrower has
exercised Borrower’s rights under § 6 above, if Borrower fails to perform the
covenants and agreements contained in this Deed of Trust, or if a default occurs
in a prior lien, or if any action or proceeding is commenced which materially
affects Lender’s interest in the Property, then Lender, at Lender’s option, with
notice to Borrower if required by law, may make such appearances, disburse such
sums and take such action as is necessary to protect Lender’s interest,
including, but not limited to:
9.1           any general or special taxes or ditch or water assessments levied
or accruing against the Property;
9.2           the premiums on any insurance necessary to protect any
improvements comprising a part of the Property;
9.3           sums due on any prior lien or encumbrance on the Property;
 
9.4
if the Property is a leasehold or is subject to a lease, all sums due under such
lease;

9.5      the reasonable costs and expenses of defending, protecting, and
maintaining the Property and Lender’s interest in the Property, including repair
and maintenance costs and expenses, costs and expenses of protecting and
securing the Property, receiver’s fees and expenses, inspection fees, appraisal
fees, court costs, attorney fees and costs, and fees and costs of an attorney in
the employment of Lender or holder of the certificate of purchaser;
9.6           all other costs and expenses allowable by the evidence of debt or
this Deed of Trust, and
 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  2 of 6

--------------------------------------------------------------------------------

 
 
 
 
9.7
such other costs and expenses which may be authorized by a court of competent
jurisdiction.

Borrower hereby assigns to Lender any right Borrower may have by reason of any
prior encumbrance on the Property or by law or otherwise to cure any default
under said prior encumbrance.
Any amounts disbursed by Lender pursuant to this § 9, with interest thereon,
shall become additional indebtedness of Borrower secured by this Deed of
Trust.  Such amounts shall be payable upon notice from Lender to Borrower
requesting payment thereof, and Lender may bring suit to collect any amounts so
disbursed plus interest specified in § 2.2 (Note; Other Obligations Secured).
Nothing contained in this § 9 shall require Lender to incur any expense or take
any action hereunder.
10.      Inspection.  Lender may make or cause to be made reasonable entries
upon and inspection of the Property, provided that Lender shall give Borrower
notice prior to any such inspection specifying reasonable cause therefore
related to Lender’s interest in the Property.
11.      Condemnation.  The proceeds of any award or claim for damages, direct
or consequential, in connection with any condemnation or other taking of the
Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender as herein provided.  However, all of the
rights of Borrower and Lender hereunder with respect to such proceeds are
subject to the rights of any holder of a prior deed of trust.
In the event of a total taking of the Property, the proceeds shall be applied to
the sums secured by this Deed of Trust, with the excess, if any, paid to
Borrower.  In the event of a partial taking of the Property, the proceeds
remaining after taking out any part of the award due any prior lien holder (net
award) shall be divided between Lender and Borrower, in the same ratio as the
amount of the sums secured by this Deed of Trust immediately prior to the date
of taking bears to Borrower’s equity in the Property immediately prior to the
date of taking.  Borrower’s equity in the Property means the fair market value
of the Property less the amount of sums secured by both this Deed of Trust and
all prior liens (except taxes) that are to receive any of the award, all at the
value immediately prior to the date of taking.
If the Property is abandoned by Borrower, or if, after notice by Lender to
Borrower that the condemnor offers to make an award or settle a claim for
damages, Borrower fails to respond to Lender within 30 days after the date such
notice is given, Lender is authorized to collect and apply the proceeds, at
Lender’s option, either to restoration or repair of the Property or to the sums
secured by this Deed of Trust.
Any such application of proceeds to principal shall not extend or postpone the
due date of the installments referred to in §§ 4 (Payment of Principal and
Interest) and 23 (Escrow Funds for Taxes and Insurance) nor change the amount of
such installments.
12.      Borrower Not Released.  Extension of the time for payment or
modification of amortization of the sums secured by this Deed of Trust granted
by Lender to any successor in interest of Borrower shall not operate to release,
in any manner, the liability of the original Borrower, nor Borrower’s successors
in interest, from the original terms of this Deed of Trust.  Lender shall not be
required to commence proceedings against such successor or refuse to extend time
for payment or otherwise modify amortization of the sums secured by this Deed of
Trust by reason of any demand made by the original Borrower nor Borrower’s
successors in interest.
13.      Forbearance by Lender Not a Waiver.  Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by law, shall
not be a waiver or preclude the exercise of any such right or remedy.
14.      Remedies Cumulative. Each remedy provided in the Note and this Deed of
Trust is distinct from and cumulative to all other rights or remedies under the
Note and this Deed of Trust or afforded by law or equity, and may be exercised
concurrently, independently or successively.
15.      Successors and Assigns Bound; Joint and Several Liability; Captions.
The covenants and agreements herein contained shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of Lender and
Borrower, subject to the provisions of § 24 (Transfer of Property;
Assumption).  All covenants and agreements of Borrower shall be joint and
several.  The captions and headings of the sections in this Deed of Trust are
for convenience only and are not to be used to interpret or define the
provisions hereof.
16.      Notice.  Except for any notice required by law to be given in another
manner, (a) any notice to Borrower provided for in this Deed of Trust shall be
in writing and shall be given and be effective upon (1) delivery to Borrower or
(2) mailing such notice by first-class U.S. mail, addressed to Borrower at
Borrower’s address stated herein or at such other address as Borrower may
designate by notice to Lender as provided herein, and (b) any notice to Lender
shall be in writing and shall be given and be effective upon (1) delivery to
Lender or (2) mailing such notice by first-class U.S. mail, to Lender’s address
stated herein or to such other address as Lender may designate by notice to
Borrower as provided herein.  Any notice provided for in this Deed of Trust
shall be deemed to have been given to Borrower or Lender when given in any
manner designated herein.
17.      Governing Law; Severability.  The Note and this Deed of Trust shall be
governed by the law of Colorado.  In the event that any provision or clause of
this Deed of Trust or the Note conflicts with the law, such conflict shall not
affect other provisions of this Deed of Trust or the Note which can be given
effect without the conflicting provision, and to this end the provisions of the
Deed of Trust and Note are declared to be severable.
18.      Acceleration; Foreclosure; Other Remedies.  Except as provided in § 24
(Transfer of the Property; Assumption), upon Borrower’s breach of any covenant
or agreement of Borrower in this Deed of Trust, or upon any default in a prior
lien upon the Property, (unless Borrower has exercised Borrower’s rights under §
6 above) at Lender’s option, all of the sums secured by this Deed of Trust shall
be immediately due and payable (Acceleration).  To exercise this option, Lender
may invoke the power of sale and any other remedies permitted by law.  Lender
shall be entitled to collect all reasonable costs and expenses incurred in
pursuing the remedies provided in this Deed of Trust, including, but not limited
to, reasonable attorney’s fees.
 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  3 of 6

--------------------------------------------------------------------------------

 
 
If Lender invokes the power of sale, Lender shall give written notice to Trustee
of such election.  Trustee shall give such notice to Borrower of Borrower’s
rights as is provided by law.  Trustee shall record a copy of such notice
and  shall cause publication of the legal notice as required by law in a legal
newspaper of general circulation in each county in which the Property is
situated, and shall mail copies of such notice of sale to Borrower and other
persons as prescribed by law.  After the lapse of such time as may be required
by law, Trustee, without demand on Borrower, shall sell the Property at public
auction to the highest bidder for cash at the time and place (which may be on
the Property or any part thereof as permitted by law) in one or more parcels as
Trustee may think best and in such order as Trustee may determine.  Lender or
Lender’s designee may purchase the Property at any sale.  It shall not be
obligatory upon the purchaser at any such sale to see to the application of the
purchase money.
Trustee shall apply the proceeds of the sale in the following order:  (a) to all
reasonable costs and expenses of the sale, including, but not limited to,
reasonable Trustee's and attorney’s fees and costs of title evidence; (b) to all
sums secured by this Deed of Trust; and (c) the excess, if any, to the person or
persons legally entitled thereto.
19.      Borrower’s Right to Cure Default.  Whenever foreclosure is commenced
for nonpayment of any sums due hereunder, the owners of the Property or parties
liable hereon shall be entitled to cure said defaults by paying all delinquent
principal and interest payments due as of the date of cure, costs, expenses,
late charges, attorney’s fees and other fees all in the manner provided by
law.  Upon such payment, this Deed of Trust and the obligations secured hereby
shall remain in full force and effect as though no Acceleration had occurred,
and the foreclosure proceedings shall be discontinued.
20.      Assignment of Rents; Appointment of Receiver; Lender in Possession.  As
additional security hereunder, Borrower hereby assigns to Lender the rents of
the Property; however, Borrower shall, prior to Acceleration under § 18
(Acceleration; Foreclosure; Other Remedies) or abandonment of the Property, have
the right to collect and retain such rents as they become due and payable.
Lender or the holder of the Trustee’s certificate of purchase shall be entitled
to a receiver for the Property after Acceleration under § 18 (Acceleration;
Foreclosure; Other Remedies) and shall also be so entitled during the time
covered by foreclosure proceedings and the period of redemption, if any; and
shall be entitled thereto as a matter of right without regard to the solvency or
insolvency of Borrower or of the then owner of the Property, and without regard
to the value thereof.  Such receiver may be appointed by any Court of competent
jurisdiction upon ex parte application and without notice; notice being hereby
expressly waived.
Upon Acceleration under § 18 (Acceleration; Foreclosure; Other Remedies) or
abandonment of the Property, Lender, in person, by agent or by
judicially-appointed receiver, shall be entitled to enter upon, take possession
of and manage the Property and to collect the rents of the Property including
those past due.  All rents collected by Lender or the receiver shall be applied,
first to payment of the costs of preservation and management of the Property,
second to payments due upon prior liens, and then to the sums secured by this
Deed of Trust.  Lender and the receiver shall be liable to account only for
those rents actually received.
21.      Release.  Upon payment of all sums secured by this Deed of Trust,
Lender shall cause Trustee to release this Deed of Trust and shall produce for
Trustee the Note.  Borrower shall pay all costs of recordation and shall pay the
statutory Trustee’s fees.  If Lender shall not produce the Note as aforesaid,
then Lender, upon notice in accordance with § 16 (Notice) from Borrower to
Lender, shall obtain, at Lender’s expense, and file any lost instrument bond
required by Trustee or pay the cost thereof to effect the release of this Deed
of Trust.
22.      Waiver of Exemptions.  Borrower hereby waives all rights of homestead
and any other exemption in the Property under state or federal law presently
existing or hereafter enacted.
23.      Escrow Funds for Taxes and Insurance.  This § 23 is not applicable if
Funds, as defined below, are being paid pursuant to a prior
encumbrance.  Subject to applicable law, Borrower shall pay to Lender, on each
day installments of principal and interest are payable under the Note, until the
Note is paid in full, a sum (herein referred to as “Funds”) equal to 0 of the
yearly taxes and assessments which may attain priority over this Deed of Trust,
plus 0 of yearly premium installments for Property Insurance, all as reasonably
estimated initially and from time to time by Lender on the basis of assessments
and bills and reasonable estimates thereof, taking into account any excess Funds
not used or shortages.
The principal of the Funds shall be held in a separate account by Lender in
trust for the benefit of Borrower and deposited in an institution, the deposits
or accounts of which are insured or guaranteed by a federal or state
agency.  Lender shall apply the Funds to pay said taxes, assessments and
insurance premiums.  Lender may not charge for so holding and applying the
Funds, analyzing said account or verifying and compiling said assessments and
bills.  Lender shall not be required to pay Borrower any interest or earnings on
the Funds.  Lender shall give to Borrower, without charge, an annual accounting
of the Funds showing credits and debits to the Funds and the purpose for which
each debit to the Funds was made.  The Funds are pledged as additional security
for the sums secured by this Deed of Trust.
If the amount of the Funds held by Lender shall not be sufficient to pay taxes,
assessments and insurance premiums as they fall due, Borrower shall pay to
Lender any amount necessary to make up the deficiency within 30 days from the
date notice is given in accordance with § 16 (Notice) by Lender to Borrower
requesting payment thereof.  Provided however, if the loan secured by this Deed
of Trust is subject to RESPA or other laws regulating Escrow Accounts, such
deficiency, surplus or any other required adjustment shall be paid, credited or
adjusted in compliance with such applicable laws.
Upon payment in full of all sums secured by this Deed of Trust, Lender shall
simultaneously refund to Borrower any Funds held by Lender.  If under § 18
(Acceleration; Foreclosure; Other Remedies) the Property is sold or the Property
is otherwise acquired by Lender, Lender shall apply, no later than immediately
prior to the sale of the Property or its acquisition by Lender, whichever occurs
first, any Funds held by Lender at the time of application as a credit against
the sums secured by this Deed of Trust.
 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  4 of 6

--------------------------------------------------------------------------------

 
 
 
24.      Transfer of the Property; Assumption.  The following events shall be
referred to herein as a “Transfer”:  (i) a transfer or conveyance of title (or
any portion thereof, legal or equitable) of the Property (or any part thereof or
interest therein): (ii) the execution of a contract or agreement creating a
right to title (or any portion thereof, legal or equitable) in the Property (or
any part thereof or interest therein): (iii) or an agreement granting a
possessory right in the Property (or any portion thereof), in excess of three
(3) years: (iv) a sale or transfer of, or the execution of a contract or
agreement creating a right to acquire or receive, more than fifty percent (50%)
of the controlling interest or more than fifty percent (50%) of the beneficial
interest in Borrower and (v) the reorganization, liquidation or dissolution of
Borrower.  Not to be included as a Transfer are (x) the creation of a lien or
encumbrance subordinate to this Deed of Trust: (y) the creation of a purchase
money security interest for household appliances, or (z) a transfer by devise,
descent or by operation of the law upon the death of a joint tenant.  At the
election of Lender, in the event of each and every transfer:
24.1         All sums secured by this Deed of Trust shall become immediately due
and payable (Acceleration).
24.2         If a Transfer occurs and should Lender not exercise Lender’s option
pursuant to this § 24 to Accelerate, Transferee shall be deemed to have assumed
all of the obligations of Borrower under this Deed of Trust including all sums
secured hereby whether or not the instrument evidencing such conveyance,
contract or grant expressly so provides.  This covenant shall run with the
Property and remain in full force and effect until said sums are paid in
full.  Lender may without notice to Borrower deal with Transferee in the same
manner as with Borrower with reference to said sums including the payment or
credit to Transferee of undisbursed reserve Funds on payment in full of said
sums, without in any way altering or discharging Borrower’s liability hereunder
for the obligations hereby secured.
24.3         Should Lender not elect to Accelerate upon the occurrence of such
Transfer then, subject to § 24.2 above, the mere fact of a lapse of time or the
acceptance of payment subsequent to any of such events, whether or not Lender
had actual or constructive notice of such Transfer, shall not be deemed a waiver
of Lender’s right to make such election nor shall Lender be estopped therefrom
by virtue thereof.  The issuance on behalf of Lender of a routine statement
showing the status of the loan, whether or not Lender had actual or constructive
notice of such Transfer, shall not be a waiver or estoppel of Lender’s said
rights.
25.         Borrower’s Copy.  Borrower acknowledges receipt of a copy of the
Note and this Deed of Trust.
 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  5 of 6

--------------------------------------------------------------------------------

 
 

EXECUTED BY BORROWER.


IF BORROWER IS NATURAL PERSON(s):



                   
[JDone LLC]
   
[]
                           doing business as  [      ] []       

 
IF BORROWER IS CORPORATION:
             
ATTEST:
           
Name of Corporation
             By 
          
Secretary
   
President
               
(SEAL)
             
IF BORROWER IS PARTNERSHIP:
           
Name of Partnership
             By
           
     
A General Partner
       
IF BORROWER IS LIMITED LIABILITY COMPANY:
           
Name of Limited Liability Company
             By
           
     
Its Authorized Representative
                     
Title of Authorized Representative


STATE OF COLORADO
 
 
 
[                      ] County of [Adams  
)
 
)   ss. 
 
)

                                                             

The foregoing  instrument was acknowledged before me this 15th day of September
2014


by */s/ James B. Wiegand as member for JDone LLC.


Witness my hand and official seal.
My commission
expires:   [                                                       ].






Notary Public


*If a natural person or persons, insert the name(s) of such person(s). If a
corporation, insert, for example, “John Doe as President and Jane Doe as
Secretary of Doe & Co., a Colorado corporation.”.  If a partnership, insert for
example, “Sam Smith as general partner in and for Smith & Smith, a general
partnership."  A Statement of Authority may be required if borrower is a limited
liability company or other entity (38-30-172, C.R.S.)


 
TD72-8-10.   DEED OF TRUST (DUE ON TRANSFER – STRICT)
Page  6 of 6

--------------------------------------------------------------------------------

 
 